NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5832-17T2
                                                                    A-5898-17T2
                                                                    A-1577-18T2

RUI-RU JI,

          Plaintiff-Respondent,

v.

HANSON SCHUEN LO,

          Defendant-Appellant.


RUI-RU JI,

          Plaintiff-Appellant,

v.

HANSON SCHUEN LO,

          Defendant-Respondent.


                   Argued October 17, 2019 – Decided November 27, 2019

                   Before Judges Alvarez and Nugent.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Somerset County,
            Docket No. FM-18-0631-10.

            Hanson Lo, appellant in A-5832-17 and A-1577-18 and
            respondent Hanson Lo in A-5898-17, argued the cause
            pro se.

            Rui Ru Ji, respondent in A-5832-17 and A-1577-18 and
            appellant Rui Ru Ji in A-5898-17, argued the cause pro
            se.

PER CURIAM

      Plaintiff Rui-Ru Ji and defendant Hanson Lo have two daughters, now

eighteen and fifteen.    The parties' 2013 divorce has generated bitter and

prolonged post-judgment litigation.     Notable among the issues previously

addressed was plaintiff's unilateral move to Massachusetts with the children,

made in the face of three Family Part orders prohibiting her from doing so. Also

notable are financial disputes related to the children's college education costs.

The parties have filed a total of fourteen appeals between them, and have done

so while simultaneously pursuing their disputes in the trial court. 1 For the




1
  The unpublished opinions can be found at Ji v. Lo, No. A-5860-13 (App. Div.
Sept. 30, 2015); Ji v. Lo, Nos. A-5206-14, A-0747-15 (App. Div. Dec. 1, 2017);
Ji v. Lo, Nos. A-2376-16, A-4260-16, A-1800-17 (App. Div. June 27, 2019).
Additionally, some appeals have been dismissed.
                                                                         A-5832-17T2
                                       2
reasons that follow, we remand for a plenary hearing to be conducted as to the

children's college funds and defendant's visitation. We otherwise affirm.

      In the parties' May 3, 2013 judgment of divorce (JOD), they were ordered

to jointly pay $38,000 into a college fund for their daughters. When plaintiff

later purchased defendant's interest in the marital home, the amount he received

was reduced by $19,000—his half of the college fund contribution.           This

amount, together with plaintiff's $19,000, was to be paid by plaintiff into two

Vanguard 529 accounts established for the children's benefit during the marriage

in defendant's name only.

      Instead of paying the sum into the accounts, although not entirely clear

from the record, it appears plaintiff deposited $19,000 each into two new

accounts with Vanguard.     The accounts were opened years after the order

requiring her to contribute towards the children's funds. Plaintiff claimed she

had no choice but to open the new accounts because Vanguard would not permit

her to be added as a joint account holder with defendant to the existing 529

account. It is undisputed that Vanguard would have accepted the checks for

deposit. Ultimately, in an unpublished opinion, we ordered that the Family Part

judge "compel[] plaintiff to make the contribution of $38,000 to the parties'




                                                                        A-5832-17T2
                                       3
daughters' 529 accounts as ordered by the JOD." Ji v. Lo, No. A-5860-13, slip

op. at 5 (App. Div. Sept. 30, 2015). Plaintiff never did so.

      The JOD also ordered plaintiff pay to defendant $76,386.88 as part of the

divorce settlement, which was later reduced by the Family Part to $69,236.10.

Plaintiff deposited that amount into a joint account with defendant. Defendant

later withdrew $68,010 from the joint account. Plaintiff used funds from two

Bank of America (BOA) accounts totaling $85,000—created for the benefit of

the children's college educations—to pay defendant the $76,386.88 settlement.

Plaintiff was "urged" by the court to redeposit those funds into the BOA

accounts, however she has never done so.

      Defendant later requested the court order plaintiff to turn over the account

information for the BOA accounts. Plaintiff disputed the request on th e basis

that the funds from those accounts came from her post-separation income.

However, this conflicted with the JOD finding that she had deposited that money

into the BOA accounts in order to "artificially show [] her financial condition to

be deteriorating." Because her claim was characterized by the court as

"disingenuous," she was ordered to turn over the relevant information, subject

to a $500-per-day sanction for each day that she did not.




                                                                          A-5832-17T2
                                        4
      Thereafter, on August 21, 2017, defendant requested that plaintiff

reimburse the BOA accounts, and was denied. At that time, defendant claimed

the accounts were reduced to $19,000 each. 2 Defendant persisted in his demand

that plaintiff reimburse the accounts and add the interest that would have been

earned on the $85,000 had the money never been withdrawn, and requested

monetary sanctions. Plaintiff argued the issue had been resolved in the August

2017 order.

      On July 6, 2018, when the judge revisited the issue, defendant's request

that the $85,000 be returned to the children was denied. Defendant seeks relief

from that denial, in addition to appealing the Family Part's failure to compel

plaintiff to deposit the $38,000 into the children's Vanguard college fund, which

she was ordered to pay years prior.

      Originally, defendant had visitation with the children every other

weekend, in addition to summers and holiday time.          Plaintiff's request for

permission to relocate to Massachusetts was granted, in part because by that

juncture defendant's relationship with his oldest child had deteriorated



2
   Defendant provided in this record two screenshots of BOA accounts that at
one point had $19,000 in them but had been reduced to zero. It is impossible to
tell if these are the actual BOA accounts subject to this litigation. It is unclear
if they were ever presented to the Family Part.
                                                                           A-5832-17T2
                                        5
completely. To balance the major reduction in defendant's access, plaintiff was

ordered on April 6, 2018, to pay defendant for all reasonable visitation expenses.

      Defendant could not, because of his employment, arrive in Massachusetts

earlier than mid-Saturday, and had to leave for New Jersey by mid-Sunday. He

therefore filed a motion seeking to reduce his weekend time with the children

and instead expand his summer and holiday visitation. Inexplicably, defendant

appeared to have filed a second entirely separate application seeking this relief.

      Defendant's motion for three extra weeks of vacation time and three long

weekends was denied July 6, 2018. On August 17, 2018, defendant's request

reducing his weekend visitation time was granted, and no mention made in the

order of defendant's request that the holiday time be increased. The court then

also partially granted defendant's request for travel expense reimbursement.

Defendant was granted four weeks of vacation time with the children, leaving

plaintiff six weeks over the summer. Defendant was denied reconsideration. He

appeals that order as well.

      In No. A-5832-17, defendant raises the following issues:

            POINT 1: PARAGRAPH 28 OF THE ORDER OF
            7/[6]/2018 MUST    BE   REVERSED     AND
            REMANDED, PARTICULARLY IN REGARD TO
            MY REQUESTS RELATED TO THE VANGUARD
            529 ACCOUNTS ISSUE, BECAUSE 1) THE FAMILY
            COURT'S FAILURE TO ADDRESS DIRECTLY MY

                                                                          A-5832-17T2
                                        6
REQUESTS IN THE MOTIONS OF 3/13/2018 AND
5/7/2018 WAS A VIOLATION OF MY RIGHT TO
HAVE LITIGATIONS ADJUDICATED AS WELL AS
VIOLATION OF THE COURT'S RESPONSIBILITY
TO ADJUDICATE; 2) THE FAMILY COURT DID
NOT CONDUCT FINDING OF FACTS AND
CONCLUSION OF LAW TO SUPPORT THE
DECISION, WHICH IS A VIOLATION OF COURT
RULES; AND 3) THE FAMILY COURT DID HAVE
JURISDICTION OVER MY REQUESTS. I ALSO
ASK THE COURT TO GRANT MY REQUESTS
RELATED TO THE VANGUARD 529 ACCOUNTS
ISSUE IMMEDIATELY GIVEN THE URGENCY OF
THE OLDER CHILD'S PLAN TO ATTEND
COLLEGE IN THE FALL OF 2019.

POINT 2: PARAGRAPH 28 OF THE ORDER OF
7/[6]/2018 MUST    BE   REVERSED      AND
REMANDED, PARTICULARLY IN REGARD TO
MY REQUESTS RELATED TO THE BANK OF
AMERICA $85,000 COLLEGE FUND ACCOUNTS
ISSUE, BECAUSE 1) THE FAMILY COURT'S
FAILURE TO ADDRESS DIRECTLY MY
REQUESTS IN THE MOTIONS OF 3/13/2018 AND
5/7/2018 WAS A VIOLATION OF MY RIGHT TO
HAVE LITIGATIONS ADJUDICATED AS WELL AS
VIOLATION OF THE COURT'S RESPONSIBILITY
TO ADJUDICATE; 2) THE FAMILY COURT DID
NOT CONDUCT FINDING OF FACTS AND
CONCLUSION OF LAW TO SUPPORT THE
DECISION, WHICH IS A VIOLATION OF COURT
RULES; AND 3) THE FAMILY COURT DID HAVE
JURISDICTION OVER MY REQUESTS. I ALSO
ASK THE COURT TO GRANT MY REQUESTS
RELATED TO THE BANK OF AMERICA $85,000
COLLEGE      FUND     ACCOUNTS      ISSUE
IMMEDIATELY GIVEN THE URGENCY OF THE


                                            A-5832-17T2
                    7
            OLDER CHILD'S PLAN TO ATTEND COLLEGE IN
            THE FALL OF 2019.

      Defendant's appeal No. A-1577-18 raises these issues:

            POINT 1: PARAGRAPH 1 OF THE ORDER OF
            8/17/2018 AND PARAGRAPH 1 TO 4 OF THE
            ORDER OF 10/22/2018 MUST BE REVERSED AND
            REMANDED, BECAUSE THE FAMILY COURT
            MADE       FACTUAL    ERROR     IN    ITS
            UNDERSTANDING OF MY REQUEST.

            POINT 2: PARAGRAPH 1 OF THE ORDER OF
            8/17/2018 AND PARAGRAPH 1 TO 4 OF THE
            ORDER OF 10/22/2018 MUST BE REVERSED AND
            REMANDED, BECAUSE THE FAMILY COURT
            MADE A CHANGE OF PARENTING PLAN
            WITHOUT EITHER PARTY ASKING FOR IT AND
            WITHOUT     PROVING     A    CHANGE   OF
            CIRCUMSTANCE.

            POINT 3: PARAGRAPH 1 OF THE ORDER OF
            8/17/2018 AND PARAGRAPH 1 TO 4 OF THE
            ORDER OF 10/22/2018 MUST BE REVERSED AND
            REMANDED, BECAUSE THE FAMILY COURT DID
            NOT CONSIDER THE BEST INTERESTS OF THE
            CHILD INVOLVED IN ITS CHANGE OF
            PARENTING PLAN.

      We exercise limited review of factual findings made by a Family Part

judge. N.J. Div. of Child Prot. and Permanency v. S.K., 456 N.J. Super. 245,

261 (App. Div. 2018). We uphold Family Part findings if those findings are

supported by "adequate, substantial, credible evidence." Ibid. (quoting Cesare

v. Cesare, 154 N.J. 394, 411-12 (1998)). Deference to a Family Part judge's

                                                                      A-5832-17T2
                                      8
decisions are appropriate because these judges have "specialized knowledge and

experience in matters involving parental relationships and the best interests of

children." N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 427 (2012).

      Family Part judges have "opportunit[ies] to make first-hand credibility

judgments about the witnesses who appear on the stand; [they] [have] a 'feel of

the case' that can never be realized by a review of the cold record." N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008). "Thus, any 'alleged

error in the trial judge's evaluation of the underlying facts and the implications

to be drawn therefrom,' must be reviewed to determine whether the errors were

'so wide of the mark that a mistake must have been made.'" S.K. 456 N.J. Super.

at 262 (quoting N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007)).

      At this juncture, the record, litigated piecemeal over years by two self-

represented litigants, is muddy. We cannot discern the reason plaintiff has not

reimbursed the $38,000 to the children's account. We cannot discern the reason

she has not reimbursed the $85,000 fund either. We cannot discern if the two

issues are related. We sympathize fully with the judges who have attempted to

resolve those issues, only to have the parties raise many collateral claims against

each other, which makes definitive disposition nearly impossible.


                                                                           A-5832-17T2
                                        9
      The record in this case does not provide a clear picture of the balance of

the BOA accounts. Defendant provided screenshots of two BOA accounts, but

it is impossible to tell if these are the accounts subject to this litigation.

Additionally, if over $69,000 was withdrawn from the BOA accounts, then that

would leave only $16,000 total remaining—far less than the $19,000 in each

account alleged by defendant. It is simply impossible to determine on this record

how much money has been saved for the children. But speculation at this point

would do them an injustice. Ultimately, the accounts are to be maintained for

the children's benefit. It behooves everyone to insure there will be enough funds

to pay for their education.

      With regard to visitation, it is inexplicable to us and not supported by

adequate, substantial, or credible evidence, why the Family Part judge granted

plaintiff—who initially removed the children, utterly ignoring court orders—six

weeks of vacation. At a hearing, the judge may want to consider why defendant

cannot be granted the six weeks of vacation, if not most of the summer, and

plaintiff the remaining time.

      Defendant during oral argument expressed a fear if the children's

passports were not held in court that plaintiff would simply take the children out




                                                                          A-5832-17T2
                                       10
of the country to prevent him from exercising visitation. Given plaintiff's past

history, that is a request which warrants serious consideration.

      Remarkably, plaintiff also appeals, seeking relief for which there is

neither a basis in law or fact. For example, she seeks relief from "sanctions"

which she claimed were imposed upon her because she took the children to live

in Massachusetts. We can discern no basis for this claim. The overwhelming

majority of record references made by plaintiff in her brief are not supported by

transcripts because she did not provide them on appeal. No relief can be

afforded to a litigant if they fail to comply with this basic requirement. R.

2:5-4(a).

      The following are plaintiff's points on appeal:

            ISSUE I: PARA 22 OF THE 7/6/18 ORDER ON
            DEFENDANT'S    ABDUCTION      MUST   BE
            REVERSED BECAUSE THE FAMILY COURT
            FAILED TO CONSIDER THE FACTS AND APPLY
            RELEVANT RULES.

            ISSUE II: SANCTION OF PLAINTIFF FOR
            ALLEGED VIOLATION OF COURT ORDER MUST
            BE VACATED (PARA 75 OF 10/7/16; PARA 3 OF
            4/6/18; PARA 20 OF 7/6/18) BECAUSE THE
            FAMILY COURT VIOLATED DUE PROCESS
            RULES AND LITIGANT'S RIGHTS, AND ERRED IN
            PIVOTAL FACTS.

            ISSUE III: PARA 23 OF THE 7/6/18 ORDER ON
            PLAINTIFF'S    COMPENSATION     MUST   BE

                                                                         A-5832-17T2
                                      11
            REVERSED BECAUSE THE FAMILY COURT
            FAILED TO CONSIDER THE FACTS AND APPLY
            RELEVANT RULES.

            ISSUE IV: PARA 17 OF THE 7/6/18 ORDER ON
            LIFE INSURANCE MUST BE REVERSED
            BECAUSE THE FAMILY COURT FAILED TO
            CONSIDER THE FACTS AND APPLY RELEVANT
            RULES.

            ISSUE V: PARA 18 OF THE 7/6/18 ORDER ON
            ILLEGAL SUBPOENAS MUST BE REVERSED
            BECAUSE THE FAMILY COURT FAILED TO
            CONSIDER THE FACTS AND APPLY RELEVANT
            RULES.

We find, with one exception, all of plaintiff's alleged points of error to be so

lacking in merit as to not warrant discussion in a written opinion.              R.

2:11-3(e)(1)(E). They are either based on a misrepresentation of the limited

record we have, are not supported by transcript references, or have no basis in

the law. As a judge previously said of plaintiff, she "scoffs at those court orders

which do not weigh in her favor, but often seeks enforcement of orders which

support her positions."

      The only exception is to require defendant to produce proof of life

insurance coverage for the girls as required in the 2013 JOD.           Defendant

provided such proof in 2015. He can do so again now. In order to avoid future




                                                                           A-5832-17T2
                                       12
disputes on the question, defendant can be ordered, on an annual basis, to

provide plaintiff with proof of coverage on the premium payment date.

      To summarize, we remand for the court to conduct a focused hearing on

the issue of plaintiff reimbursing the BOA $85,000 college funds for the girls;

plaintiff's payment into the Vanguard account of $38,000; allocating to

defendant substantial, if not all, of the summer to adjust for the loss of time with

his children as a result of plaintiff's relocation and the practical difficulties he

faces with weekend visitation; and for defendant to prove that he has maintained

life insurance coverage as mandated in the JOD. The judge shall allow ninety

days for discovery from the date of this order, and schedule the hearing within

120 days of this order.

      Reversed and remanded as to defendant's appeal; with the exception of

life insurance coverage, plaintiff's appeal is dismissed.




                                                                            A-5832-17T2
                                        13